Title: From George Washington to Joseph Reed, 26 August 1780
From: Washington, George
To: Reed, Joseph


					
						Head Quarters near the Liberty Polein Bergen County 26th Augt 1780
						Dear Sir
					
					I was last evening favd with yours of the 22d and the day before with that of the 21st. I should have concurred with your Excellency in the propriety of keeping the Militia embodied for the reasons and under the circumstances you mention, had I not last night received dispatches from Count Rochambeau, from which I think it more than probable that the 2d division will not arrive before the expiration of the tour of duty of the present Class—to keep them out, therefore, will only be an accumulation of expence, and a needless detention of many of them from their families and occupations—The Alliance Frigate is arrived at Boston from L’Orient, which place she must have left about the 10th July—The 2d division was then blocked up in Brest by the English Fleet—A superior French and Spanish Fleet had sailed from Cadiz with an intention of opening the port, should they succeed in the attempt, we may reasonably suppose that the 2d division would not sail before Augt which (with a good passage) will make it October before they arrive upon this Coast—I should hope that between the time of the arrival of the second division and that of serious operations, the requisite number of Militia may be drawn out, especially as it will be at a more favorable season for the people in general, who will by that time have put in their Winter Grain.
					I am extremely sorry that the dispositions of the people or our own circumstances should render the intervention of military force necessary—but such is our present situation and so discouraging are our prospects in the Article of meat that I very much fear we shall be obliged to make use of our whole Cavalry for the purposes of collecting the small remains of Cattle (in fact unfit for slaughter) from this exhausted Country. Colo. Moylans Regt is small and much worn down—Sheldons is covering the Country on the east side of the River, and Major Lees Corps is the only one upon which we can place dependance either for military operations to collect supplies in the adjacent Country—or to impress teams for the transportation of provision and Stores from the Delaware: for such is the deranged State of the Quarter Masters department, that little is to be expected from the means within his power. I speak more particularly of what is past, not having yet experienced the effects of the new appointment. From the above your Excellency will judge how inconvenient it will be to detach Major Lee or any Corps so far from the Army as you seem to require. From the favorable complexion of yours of the 21st I am in hopes, that altho’ there may be a backwardness in some particular sect[ion]s to part with their produce,

yet there may be upon the whole, a considerable collection made; but should you upon further trial find a military force absolutely necessary to strengthen the hands of your Commissioners, I will upon your requisition furnish you with what it may be in my power to spare—Some Brigades of the Army have been five days without Meat—to endeavour to relieve their distresses I have moved down to this place with a view of bringing off the Cattle and Forage from the lower parts of Bergen—Of the first, I scarcely find any but Milch Cows and Cattle, so young and bad that nothing but the extreme of want could induce the Soldiery to accept of them.
					That we may, if possible, form some small Magazines, I shall, for the present, discharge every useless mouth, or keep them so far from the main Body of the Army, that they may be fed without interfering much with the supplies intended for it. But we have such a variety of embarrassments in the way, that I almost despair of being able to affect my purpose. With great Regard and Esteem I have the honor to be Dear Sir Yr most obt and humble Servt.
					
						P.S. I mention the particulars of the Blockade of the French Fleet in confidence to your Excellency, as I know not whether it would be agreeable to the French Admiral and General to have it made public.
					
				